ON PETITION FOR REHEARING.
Caldwell, J.
In its petition for rehearing, appellant urges three points: (1) that appellant can be held liable in this action only for damages caused by it; (2) that the evidence showed that forty-six horses *434were received by tbe initial carrier, and that only forty-four of them were delivered to appellant and that appellant ought not to be. held, liable for the .loss of the two.; (3) that there was evidence that at least some of the injuries suffered by the horses transported by appellant were inflicted before they were delivered to appellant.

12.

13. As to the first point, the holding in .the original opinion is expressly in harmony with appellant’s contention. As to the second point, the pleadings properly construed proceed on the theory of damages to the horses transported by appellant, and tbe evidence was directed to that end. There was no evidence offered on the subject of damage to any other horses than those transported by appellant. Under such circumstances, it can scarcely be presumed that the verdict includes any sum for damages on account of. the loss of the other two. In discussing the third point, appel- . lant includes in its brief in support of the petition for rehearing certain alleged extracts from the testimony of appellee to the effect that the appearance of the wounds and bruises upon the bodies of the horses indicated that they may have been in.flicted from six hours to two days before the horses were delivered by appellant at Lebanon. Neither this evidence nor its substance is set out or referred to in appellant’s original brief. Under such circumstances, we are not authorized to consider it.
In certain particulars not referred to in the petition for a rehearing, we have modified the opinion as originally handed down, the result, however, not being changed. The opinion as modified will stand as .the opinion of the court, and the petition for rehearing is overruled.
Note. — Reported in 106 N. E. 414, 1087; 109 N. E. 912. As to carriers of live stock as common carriers, see 63 Am. St. 548. On the *435burden of proof as to injury to live stock during transportation, see 17 L. R. A. 339. On the question of the liability for loss or damage to live stock shipments due to initial carrier’s own negligence or breach of contract, see 31 L. R. A. (N. S.) 81. As to whether a carrier is an insurer of live stock transported by it, see 18 L. R. A. (N. S.) 86. As to the liability of a carrier of live stock for injury to the same, see 1 Aún. Cas. 158. As to presumption as to which of several connecting carriers is liable for injuries to goods carried, see 3 Anri. Cas. 584. See, also, under (1) 6 Cyc 515; (3) 31 Cyc 358; (4) 38 Cyc 1809; (5) 6 Cyc 490; (6) 6 Cyc 487; (8) 6 Cyc 376; (9) 6 Cyc 519;-(11) 6 Cyc 531; (13) 3 Cyc 214.